In the year 1899 Benjamin R. Lamance and wife, by warranty deed, conveyed to S. A. Duckworth 80 acres of land in Eastland county. At the time of said conveyance Duckworth was a married man, and the property was community property of himself and his wife, Mrs. Janie Duckworth. Mrs. Janie Duckworth died in April, 1900, while she and her husband and their children were residing on the land. On December 29, 1900, S. A. Duckworth married a second wife, who, together with himself and children by the first marriage, continued to live on the land until November 24, 1904, when he sold it to W. W. Hester.
The children of S. A. Duckworth and Mrs. Janie Duckworth, his first wife, instituted this suit in the form of trespass to try title to recover an undivided one-half interest in the land which they inherited from their mother. S.W. Bishop, W. M. Collie, and J. C. Davis and several other persons and their heirs, whose residences were unknown and who were represented upon the trial by guardian ad litem, were also made parties defendants. From a judgment denying plaintiffs' recovery, they have prosecuted this appeal.
Defendants S.W. Bishop, W. M. Collie, and J. C. Davis filed answers, consisting of a general denial and a plea of not guilty, and also pleas of innocent purchasers by them and the parties under whom they claimed title. They also pleaded the three, five, and ten years' statutes of limitation.
W. W. Hester, to whom Duckworth sold the land, joined by his wife, by warranty deed, conveyed the same to J. R. Armstrong on July 15, 1907. J. R. Armstrong, by warranty deed, conveyed it to L. L. Stanfield on January 13, 1910, and L. L. Stanfield and wife, by warranty deed, sold it to D. L. Handlin on August 2, 1911. D. L. Handlin and wife, by warranty deed, reconveyed it to L. L. Stanfield on November 2, 1912. L. L. Stanfield and wife executed a deed of trust covering the land on December 29, 1914, to secure the payment of certain indebtedness they owed to the bank of Carbon. On June 4, 1918, the trustee named in that deed of trust, and in accordance with its provisions, sold the land to W. M. Collie. L. L. Stanfield and wife also executed a special warranty deed to the land to W. M. Collie, of date January 31, 1919. On October 21, 1919, W. M. Collie and wife, by warranty deed, conveyed a part of the tract to the defendant J. C. Davis, and on October 28, 1919, W. M. Collie and wife, by warranty deed, conveyed another portion of that tract to the defendant S.W. Bishop.
All of the foregoing deeds of conveyance were duly filed and recorded in the deeds records of Eastland county.
The land in controversy had been originally set apart by the state for the deaf and dumb asylum, and had been originally sold by the state to A. E. Hogan on March 1, 1897, but no patent thereto was issued until April 22, 1919, at which time it was patented to W. M. Collie and his heirs and assigns, as assignee of Hogan.
In the above-mentioned deed from S. A. Duckworth and wife to W. W. Hester, dated November 24, 1914, and through which the defendants Bishop, Collie, and Davis claimed title, the granting clause reads as follows:
"Have granted, sold and conveyed * * * all that certain lot, tract or parcel of land situated in Eastland county, Texas, on the waters of Sabano creek, a tributary of the Leon river, about 17 miles south of the town of Eastland, more particularly described as follows, to wit: being the north half (1/2) of the N.E. quarter (1/4) of sec. No. 25, deaf 
dumb asylum land in Eastland county, Texas, containing 80 acres more or less."
And the habendum clause in that deed reads as follows:
"To have and to hold the above-described premises, together with all and singular the rights and appurtenances thereto in any wise belonging, unto the said W. W. Hester and his heirs and assigns forever, and we do hereby bind ourselves, our heirs, executors and administrators, to quitclaim all and singular the said premises unto the said W. W. Hester and his heirs and assigns against every person whomsoever lawfully claiming or to claim the same or any part thereof."
The case was tried before a jury on special issues, in answer to which the jury found that when W. W. Hester purchased he had notice of the title to the land in controversy which plaintiffs had inherited from their mother, Mrs. Janie Duckworth; but further found that neither J. R. Armstrong nor D. L. Handlin had such notice at the time each of them purchased the land. The jury further found that defendants Bishop, Collie, and *Page 926 
Davis each had such notice at the times of their respective purchases.
The deed from Duckworth to Hester was, in law, a conveyance of title to the property itself, as distinguished from a mere quitclaim deed, and was sufficient as a basis for the defense of innocent purchaser of such title. The only instance in which the term "quitclaim" is used is in the warranty clause, and the use of it there could not destroy the legal effect of the preceding language, used both in the granting clauses and in the habendum clause, clearly indicating an intention of the grantors to convey the land itself, rather than merely to relinquish any claim of title thereto. Richardson v. Levi, 67 Tex. 366, 3 S.W. 444; Tram Lumber Co. v. Hancock, 70 Tex. 312, 7 S.W. 724; Garrett v. Christopher,74 Tex. 453, 12 S.W. 67, 15 Am.St.Rep. 850; Cook v. Smith, 107 Tex. 119.174 S.W. 1094, 3 A.L.R. 940.
It is settled by the decisions of this state that an innocent purchaser of the legal title to land, for a valuable consideration, without notice, will take the property free of any equitable interest owned in the land by others. Armstrong v. Hix, 107 Tex. 194, 175 S.W. 430; Mitchell v. Schofield, 106 Tex. 512, 171 S.W. 1121; Burnham v. Hardy Oil Co., 108 Tex. 555, 195 S.W. 1139. S. A. Duckworth conveyed to W. W. Hester the legal title to the land in controversy, since such title was vested in him at that time. Hester did not acquire plaintiffs' interest in the land by that conveyance, since he had notice of that interest; but as J. R. Armstrong, for a valuable consideration, purchased the same legal title from Hester without notice of plaintiffs' interest, he acquired full title to the land free of plaintiffs' claims. The same can be said of D. L. Handlin's title, since he likewise purchased the legal title without notice of plaintiffs' interest and for a valuable consideration. By mesne conveyances the titles of Armstrong and Handlin were acquired by the defendants Bishop, Collie, and Davis, and the titles so acquired by them were not affected by notice of plaintiffs' claims at the time of their purchases. Grace v. Wade, 45 Tex. 522; Lewis v. Johnson, 68 Tex. 448, 4 S.W. 644; Long v. Shelton, 155 S.W. 945; Thomason v. Berwick, 52 Tex. Civ. App. 153, 113 S.W. 567.
The trial court properly charged the jury that the burden was upon the plaintiffs to show that when Hester and each of his subsequent vendees purchased the property in controversy they had notice of plaintiffs' equitable interest in the land. Teagarden v. Godley Lumber Co.,105 Tex. 616, 154 S.W. 973; Meador Bros. v. IIines, 165 S.W. 915; Huling v. Moore, 194 S.W. 188.
The language used in submitting the issues of notice was whether or not Hester and the subsequent purchasers under him had "notice that the plaintiffs herein had or claimed any interest in and to the land in controversy as the heirs of Janie Duckworth, deceased." That charge correctly submitted the issue of notice. It would have been improper for the court, in submitting that issue, to call attention of the jury to the recitals in the deed from Duckworth to Hester, as requested by plaintiffs, since that, at all events, would have been a charge upon the weight of the evidence. Furthermore, as the deed was not a quitclaim deed, but was a conveyance of the legal title to the property, it could not be said that its recitals tended to show notice of plaintiffs' interests, and for that reason plaintiffs' requested instruction to the effect that the deed might be considered as tending to show notice was properly refused.
The jury first returned a verdict showing findings on only a portion of the issue submitted to them. The trial judge declined to receive the verdict because of their failure to return findings on all the issues and thereupon instructed them to again retire and finish their verdict; that instruction being in writing and in substance, calling attention to the questions which had been submitted and which had not been answered. There was no error in such action by the trial judge. Before retiring to make further findings, appellants' counsel demanded the right to again argue those issues which had not been determined by the jury. Over the objection of defendants' counsel, the court granted 10 minutes on each side for another argument of those issues. Thereupon plaintiffs announced that they would not submit any argument until after the defendants had made their argument. Counsel for defendants announced to the court that they did not care to make further argument Then counsel for plaintiffs insisted upon submitting their argument, but permission to do so was refused by the trial court. There was no error in that ruling.
For the reasons indicated, all of plaintiffs' assignments of error are overruled, and the judgment is affirmed. *Page 927